On Motion this day made unto this Court by Mr. Freeman being of Counsel with the Infants Defendants in this Cause, It was alledged, that the said Defendants the Infants being served with Process to appear to and Answer the Complainants Bill have appeared thereto but cannot answer the Same without having a Guardian assigned them for that purpose; It is thereupon Ordered That Sarah Simpson the other Defendant and Mother of the Said Infants be Assigned their Guardian by whom they may Answer and Defend this Suit.
Alexr Stewart Deputy Register in Chancery